Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL ACTION in response to the applicant’s response to the election requirement dated 3/7/2022.

Applicant’s election without traverse of Group I-claims 1-8 and 20-30 in the reply filed on 3/15/2022 is acknowledged.

	The status of the claims is as follows:
		Claims 9-19 have been withdrawn from consideration; and
		Claims 1-8 and 20-30 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 12/21/2021 has been considered and a copy has been placed in the file.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 20-30 is/are rejected under 35 U.S.C. 102(a(2) as being anticipated by Romero et al. (2018/0165637 A1).
Romero et al. (2018/0165637 A1)  a method (900 shown in Figure 9) comprising (a) ascertaining when a tracking system indicates that a delivery vehicle has entered a geo-location associated with a delivery address for a package, (b) transmitting a delivery signal to a cloud computing service [paragraph 0026] when the tracking system indicates that the delivery vehicle has entered the geo-location associate with the deliver address for the package (flow chart elements 910, 920, and 930), and (c) configuring a door, located at the delivery address, to open for the receipt and delivery of the package, the door opening in response to an open command generated by the cloud ([paragraph 0026]) computing service in reply to the delivery signal transmitted when the tracking system indicates that the delivery vehicle has enter the geo-location (flow chart element 970) [Claim 1].
The tracking device is a mobile device ([paragraph 0027]) associated with an operator of the delivery vehicle or is maintained on the delivery vehicle, the mobile device configured to run an application configured to track the location of the mobile device and to transmit the deliver signal to the cloud computing service when the mobile device indicates that the delivery vehicle has entered the geolocation associated with the delivery address for the package (flow chart element 950). [Claim 2].
The tracking system comprises (all of (i)-(iii) are disclosed) a GPS based tracking system provided on the delivery vehicle or provided on a mobile device associated with the operator of the delivery vehicle (specifically [paragraph 0028] and throughout the specification). [Claim 3]
The tracking system is further configured to ascertain when the delivery vehicle has entered the geo-location associated with the deliver address for the package by tracking the location of the delivery vehicle or mobile device on the delivery vehicle as the delivery vehicle travels between locations and comparing the tracked location of the delivery vehicle or the mobile device as the delivery vehicle is traveling to the geo-location associated with the deliver address for the package. (flow chart elements 910, 920, 930, 950, and 960, see specification on greater details with respect to these block chains) [Claim 4]
The delivery manifesto of a plurality of packages is repeated (paragraphs [0028], [0036], and [0037]) [Claim 5]
The open command includes one of the following (the specification discloses all of (i)-(vii), but specifically (i)) a tracking code associated with the package (flow chart element 930). [Claim 6]
The cloud computing service receive the delivery signal from either the tracking system or from a fleet command center that tracks the delivery vehicle (flow chart element 910), identify a control system configured to control the opening of the door at the delivery address in response to receiving the delivery signal (flow chart element 930, 940, and 970), generate the open command (flow chart element 970), and transmit the open command to the control system for opening the door in anticipation of the deliver (flow chart elements 960 and 970). [Claim 7]
Further comprising receiving at the cloud computing service credentials associated with the door, the credentials including one of the following (all of (i)-(iii) are disclosed) (flow chart element 970, and corresponding paragraphs [0116], [0118], and [0120]. [Claim 8]
A method of providing a package delivery manifesto for a delivery vehicle, the delivery manifesto listing a plurality of packages carried by the delivery vehicle for delivery to multitude of addresses (paragraphs [0028], [0036], and [0037]), tracking the delivery vehicle as it travels while delivering the plurality of packages (flow chart elements 920 and 930), transmitting a signal to a cloud computing service when a location of the tracked delivery vehicle enters a geo-location associated with an address listed on the package delivery manifesto while en-route to the delivering a package (paragraph [0026] and flow chart elements 920, 930, 940, and 950), and arranging an open command signal to be sent to a controller at the address so that a delivery door is opened in anticipation of the delivery of the package at the address (flow chart element 970). [Claim 20]
Repeating the method above (i.e., claim 20) for a plurality of packages  (paragraphs [0028], [0036], and [0037]). [Claim 21]
Tracking the delivery vehicle further comprising providing an application running on a mobile device provided on the delivery vehicle or provided to an operator of the delivery vehicle, the application on the mobile device tracking the location of the delivery vehicle (flow chart elements 910, 920, 930, 950, and 960, see specification on greater details with respect to these block chains). [Claim 22]
The delivery vehicle further comprises a GPS based location tracking system provided on either the delivery vehicle or a mobile device associated with an operator of the delivery vehicle, the GPS based location tracking system configured to generate a GPS location signal and wirelessly transmit the GPS location signal to a fleet command center (specifically [paragraph 0028] and throughout the specification).[Claim 23]
Transmitting the signal to the cloud computing service further comprises ascertaining the location of the delivery vehicle at ta fleet command center and transmitting the signal to the cloud computing service form fleet command center when the delivery vehicle enters the geo-location associated with the address the package is to be delivered. (specifically [paragraph 0028] and throughout the specification as well as flow chart elements 920, 930, 950) [Claim 24]
Coordinating with the cloud computing service to receive the signal when the delivery vehicle enters the geo-location associated with the address the package is to be deliver (flow chart elements 920, 930, 950, and 960), arranging with the cloud computing service to identify the controller at the address is to be delivered (flow chart elements 950 and 960), and arranging for the cloud computing service to send the open command to the controller one the controller is identified (flow chart element 970, and corresponding paragraphs [0116], [0118], and [0120]). [Claim 25]
The open command includes a digital key needed by the controller to open the deliver door or prompts the controller to access a storage location to obtain the digital key to open the delivery door (flow chart element 970, and corresponding paragraphs [0116], [0118], and [0120]). [Claim 26]
The delivery door is an entry door (specifically see abstract and found throughout the entire specification). [Claim 27]
The open command includes (the specification discloses all of (i)-(vii), but specifically (i)) a tracking code associated with the package (flow chart element 930) [Claim 28]
Further comprising arranging for credentials associated with the controller (flow chart element 940) to be shared with the cloud computing service so that the cloud computing service can identify the controller and communicate with the controller over a wireless data network, interned or both  (flow chart elements 920, 930, 940, 950, and 960) [Claim 29] and
The delivery vehicle is a truck/car/vehicle (paragraphs [0028], [0070], [0084]…) [Claim 30]

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634